                  Case 1:18-cv-04476-LJL-SLC Document 317 Filed 02/12/21 Page 1 of 1
                                                             Defendants' Motion was GRANTED ONLY to the extent that
                                                             Plaintiffs must produce Variale for a one-hour deposition by
                                                             February 19, 2021 and was otherwise DENIED. Plaintiffs'
                                                             Motion was GRANTED ONLY to the extent that Defendants
                                                             must produce a Rule 30(b)(6) witness on the Demographic Data
        February 11, 2020                                    by February 28, 2021 and was otherwise DENIED. The Clerk of
                                                             the Court is respectfully directed to close ECF No. 316.
        VIA ECF
        The Honorable Sarah L. Cave, U.S.M.J.
                                                     SO ORDERED     2/12/2021
        United States District Court, Southern District of New York
        500 Pearl Street, Room 702
        New York, NY 10007

                  Re:      Local 3621, et al v. City of New York, et al; Index No. 18-cv-04476 (LJL)(SLC)

        Your Honor:

               Pursuant to FRCP 60, Plaintiffs bring this motion for modification and/or clarification of
        your February 11, 2021 order [ECF No. 315].
                 It is Plaintiffs’ understanding that because this Court denied all relief sought by Defendants
        in their motion for sanctions and instead awarded the relief sought in Plaintiffs’ cross-motion that
        the order should properly reflect that Defendants’ motion for sanctions is denied, rather than
        granted in part.
                In the alternative, if Plaintiffs’ understanding is incorrect, and notwithstanding decisions
        such as S. New England Tel. Co. v. Glob. NAPs Inc., 624 F.3d 123, 145 (2d Cir. 2010), U.S. Bank
        Nat’l Ass’n as Tr. for CSMC Mortg.-backed Pass-through Certificates v. Dernier, 2020 WL
        3881412, at *3 (D. Vt. July 9, 2020), and Hallmark v. Cohen & Slamowitz, LLP, 2016 WL
        1127799, at *2 (W.D.N.Y. Mar. 23, 2016), the Court has granted sanctions against Plaintiffs (and
        not Defendants) for failing to be able to schedule a deposition within the same 7-week time period
        which Defendants also failed to schedule a court-ordered deposition, Plaintiffs respectfully ask
        that the Court confirm this so the record is clear.1
                 As such, Plaintiffs respectfully request, pursuant to FRCP 60, that the Court either modify
        its order to reflect that Defendants’ motion for sanctions is denied, or confirm for the record that
        in fact the Court has granted sanctions against Plaintiffs only.

        Respectfully Submitted,

               /s/
        Yetta G. Kurland

        1
          So the Court is aware, far from intending delay, or acting in bad faith, during the 7 weeks that Plaintiffs were
        attempting to meet and confer about the two outstanding depositions, Plaintiffs were also putting together their motion
        for class certification, Plaintiffs’ counsel’ office was closed during the holiday season, one of the two attorneys
        working on the case suffered an unexpected death in their family in mid-December, and the deponent Lt. Variale, the
        President of Local 3621, was handling increased responsibilities as the City and his members were hit with a
        resurgence of the Covid-19 pandemic, which made coordinating his schedule more difficult.
85 BROAD STREET
28th FLOOR
NEW YORK, NY 10004

P: 212 253 6911
F: 212 614 2532

kurland@kurlandgroup.com
                                                                                                                New York | Washington, D.C.
KURLANDGROUP.COM
